Citation Nr: 1212584	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  06-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.

4. Entitlement to service connection for bone disease of the right knee (other than arthritis).

5. Entitlement to service connection for residuals of perforated right tympanic membrane.

6. Entitlement to service connection for posttraumatic stress disorder (PTSD).

7. Entitlement to an initial evaluation in excess of 10 percent for right knee scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before a Veterans Law Judge in June 2009 at a hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the June 2009 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717 , the Veteran was offered the opportunity to testify at another hearing.  See December 2011 letter.  The Veteran responded in February 2012 that he does not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.

This case was brought before the Board in November 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

Subsequent to the November 2009 remand, the RO granted awarded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and granted service connection for degenerative disc disease, thoracolumbar spine; right rotator cuff; and depression.  See February 2011 rating decision.  As such, those issues are no longer before the Board.  

The issues of entitlement to service connection for bone disease of the right knee (other than arthritis), cervical spine, left knee and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record indicates the Veteran is diagnosed with mild scarring of the right posterior tympanic membrane that is etiologically related to active service.

2. The competent evidence of record fails to indicate that the Veteran has been diagnosed with PTSD per the DSM-IV criteria at any point during the appeal period.

3. Right knee scarring is manifested throughout the appeal period by two scars measuring approximately 12 total square centimeters that are tender upon touch.  There is no ulceration, adherence, soft tissue loss, inflammation, or resultant limitation of function of the right knee.

CONCLUSIONS OF LAW

1. Residuals of a perforated right tympanic membrane were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2. PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

3. The criteria for an initial evaluation in excess of 10 percent for right knee scarring have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision through January and April 2005 notice letters, with additional notice having been sent in December 2006 and March 2010.  The Veteran's claim was subsequently readjudicated, most recently in a February 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been provided VA examinations in relation his disabilities on appeal, most recently in July 2010.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations adequate for the purposes of the instant claims, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a discussion of relevant diagnoses and symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded by the Board in November 2009.  Specifically, the Board instructed the AOJ to provide additional notice and request he provide additional information regarding alleged missing service treatment records, as well as provide additional VA examinations.  Following the November 2009 remand, the Veteran was sent the required notice and request for information in March 2010, and was provided additional VA examinations in July 2010, which the Board has found to be adequate.  As such, there has been substantial compliance with the November 2009 remand with respect to the issues adjudicated on the merits below.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Residuals of a Perforated Right Tympanic Membrane

The Veteran asserts service connection is warranted for residuals of a right perforated tympanic membrane.  Specifically, he contends that his right tympanic membrane was perforated after doing a back flip into a swimming pool during service.  

September 1988 emergency room records indicate a perforated right eardrum after reportedly doing a back flip into water.  Significantly, the Veteran was provided a VA examination July 2010, at which the Veteran's in-service history of a perforated right eardrum was noted.  Following a physical examination of the Veteran, the VA examiner noted the right tympanic membrane did not show any effusion or erythmea, but there was mild scarring (white in color) over the posterior tympanic membrane, with no other scarring noted.

 "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, records support the Veteran's assertion that he suffered a perforated right eardrum during service.  Furthermore, the July 2010 VA examination report indicates residual scarring of the right posterior tympanic membrane due to the in-service injury.  In light of such evidence, the Board finds service connection for residuals of perforated right tympanic membrane is warranted.

PTSD

The Veteran asserts that he suffers from PTSD due to an in-service stressor.  Specifically, he asserts that he was attacked after attempting to break up a fight while on shore leave.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011) (pertaining to combat veterans).

A review of the Veteran's medical records fails to indicate that he has been diagnosed with PTSD at any point during the appeal period.  In this regard, mental health records note the Veteran has been diagnosed with depression, not otherwise specified, which has previously been awarded service connection.  See, e.g., July 2010 VA examination report.  In this regard, the Board observes the July 2010 VA examination report specifically finds that the Veteran "does not present with symptoms meeting [the] DSM-IV criteria for posttraumatic stress disorder."

According to 38 C.F.R. § 4.125(a) (2011), service connection for PTSD is warranted only when there is a diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV.  Without evidence of such diagnosis, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right knee scar has been assigned an initial 10 percent evaluation pursuant to 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2011).  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, as the Veteran's claim for benefits was received by VA in January 2005, the Board will consider the diagnostic criteria in effect prior to the October 2008 amendments.

A February 2005 VA examination report indicates the Veteran exhibits a 2-inch lateral scar and a 4-inch infrapatellar scar, both of which are well-healed.  Neither scar exhibited any keloid, redness or inflammation.  A July 2005 VA examination report notes two scars, one 11.5 centimeters (cm) and one 6 cm, which were somewhat tender.  Finally, a July 2010 VA examination report reveals two scars due to in-surgery ACL repair, one 5.5 square cm, one 6.5 square cm.  There was no adherence, ulceration, tissue loss or keloid formation of the scars, nor did either scar result in functional limitation.  

Initially, the Board notes that the Veteran is in receipt of the maximum schedular evaluation for superficial, painful scars.  Pursuant to Diagnostic Code 7804, a maximum 10 percent evaluation is warranted for scars which are superficial and painful on examination.  See 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008).  A superficial scar is one not associated with underlying soft disuse damage.  Id., Note (1).

The Board has considered whether any other potentially applicable diagnostic criteria would warrant a higher initial evaluation.  However, the scars in question does not cause disfigurement of the head, face or neck, nor are they deep or causes limitation of motion.  As such, diagnostic codes 7800, 7801 and 7805, which could potentially result in a higher evaluation, are not applicable in the instant case.

The Board acknowledges the Veteran's contentions that his service-connected right knee scars warrant an increased initial evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected scars.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

The Board has also considered whether a higher initial evaluation is warranted at any point during the appeal period.  See Fenderson, supra.  However, the Board concludes that the preponderance of the evidence is against an initial evaluation in excess of 10 percent at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The discussion above reflects that the symptoms of the Veteran's right knee scars are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has previously been awarded TDIU.  See February 2011 rating decision.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


ORDER

Service connection for residuals of perforated right tympanic membrane is granted.

Service connection for PTSD is denied.

An initial evaluation in excess of 10 percent for right knee scarring is denied.


REMAND

The Veteran seeks service connection for left knee and shoulder disabilities and a cervical spine disability, each to include as secondary to service-connected traumatic arthritis of the right knee with postoperative residuals of ACL reconstruction.  He has also claimed service connection for bone disease of the right knee other than arthritis.  

Pursuant to the November 2009 Board remand, the Veteran was provided a VA examination in July 2010 to address the etiology of the Veteran's claimed conditions.  Following a review of the claims file and physical examination of the Veteran, the VA examiner opined that each disability is less likely as not secondary to active service or to any service-connected condition.  However, in reviewing the July 2010 VA examination report, the Board observes the VA examiner provided no rationale for his negative etiological opinions.  

A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the July 2010 VA examiner did not provide a rationale for the negative opinions offered, the Veteran must be provided a new VA examination to determine whether any current left shoulder, left knee or cervical spine disability or bone disease of the right knee is etiologically related to his active service or is secondary to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any left shoulder, left knee, cervical spine or right knee disabilities.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a diagnosis for each condition, if any, specifically addressing whether the Veteran suffers a bone disorder of the right knee other than arthritis.  For each condition diagnosed, the examiner should then address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed cervical spine, left knee, left shoulder and/or right knee (other than arthritis) disability is etiologically related to the Veteran's active service?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any that any currently diagnosed cervical spine, left knee, left shoulder and/or right knee (other than arthritis) disability is proximately due (caused by) a service-connected disability, to include traumatic arthritis of the right knee with postoperative residuals of ACL reconstruction?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed cervical spine, left knee, left shoulder and/or right knee (other than arthritis) disability has been aggravated beyond its normal progression by a service-connected disability, to include traumatic arthritis of the right knee with postoperative residuals of ACL reconstruction?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability(i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


